Citation Nr: 0113910	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for lung cancer as a result 
of exposure to smoke, fog, asphalt production fumes, exhaust 
fumes, and other contaminants.


REPRESENTATION

Appellant represented by:	Legal Clinic, Southern 
Illinois University School of Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1946 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for lung cancer as 
a result of exposure to smoke, fog, asphalt production fumes, 
exhaust fumes, and other contaminants.  The RO affirmed its 
denial in October and December 1999.  

The veteran testified at a February 1999 RO hearing.

In a May 1998 rating decision, the RO denied the veteran's 
earlier claim for service connection for lung cancer as a 
result of exposure to ionizing radiation, noting that the 
veteran had failed to show exposure to ionizing radiation 
during service.  The veteran is not contesting, nor did he 
appeal, that decision.  This appeal arises from a different 
theory, that his lung cancer resulted from exposure to smoke, 
fog, asphalt production fumes, exhaust fumes, and other air 
contaminants during service.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
lung cancer and active service.


CONCLUSION OF LAW

The veteran's lung cancer, to include as a result of exposure 
to smoke, fog, asphalt production fumes, exhaust fumes, and 
other contaminants, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).
REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury sustained or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as malignant 
tumors, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection has been properly developed as recent VA treatment 
records and examination reports have been associated with the 
file.  The Board notes that VA clinical treatment and X-ray 
records, which have failed to suggest a nexus between the 
veteran's lung cancer diagnosed in 1994 and any remote 
incident of service, are associated with the claims file.  
Under these circumstances, the Board finds that VCAA does not 
mandate another examination.  (Elaboration on this latter 
point is in the analysis below.)  The RO requested from the 
veteran information pertaining to any physician or lay 
statements reflecting treatment since discharge from service, 
and advised him in the statement of the case what must be 
demonstrated to establish service connection.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records which might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional treatment records which have not been obtained.  
In this regard, the Board notes the veteran asked that unit 
morning reports be obtained to substantiate his presence in 
sick bay in the spring of 1946; however, the Board notes that 
morning reports do not identify the ailments of which 
treatment was sought.  The veteran also testified that Dr. P. 
in Murphysboro, who had treated him for allergies from 1946 
to 1980, was deceased and his wife had been told to burn all 
records.  Moreover, in a July 1999 letter, the son-in-law of 
Dr. E., who had treated the veteran in 1946 and subsequent 
years for cough, stated that the physician has retired and 
that it was impossible to obtain copies of any of his 
records.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Accordingly, no further assistance to the veteran in 
acquiring medical evidence is required by the new statute.  

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in June 2000.  The RO notified the veteran that 
there must be evidence of a current disability, evidence of 
disease or injury during service or within one year after 
discharge, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant a remand, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Factual Background

From January 2 through June 30, 1946, the veteran was 
stationed on Kwajalein Atoll with the Naval Construction 
Battalion, Maintenance Unit 607.  The veteran contends that 
it was his job to record the names of men working and jobs 
done during the nuclear bomb testing for Operation 
CROSSROADS.  He claims that he went to sick bay with a sore 
throat and blisters down the inside of his mouth and throat 
in the spring of 1946.

Service medical records show no diagnosis of, or treatment 
for, a sore throat, mouth blisters, or any lung disorder.  
The July 1946 separation examination report reveals normal 
clinical findings for the throat, lungs and respiratory 
system.  

A report from the Anna State Hospital dated from October to 
December 1957 shows treatment for schizophrenic reaction, 
schizoaffective type.

VA hospital discharge report for the period from December 
1967 to January 1968 shows treatment for schizophrenic 
reaction, undifferentiated type, superimposed upon, and 
psychoneurotic reaction, phobic type, and with dissociative 
reaction.  On physical examination, the veteran was in 
relatively good condition and not acutely ill and was 
diagnosed with external hemorrhoids.  A chest X-ray showed 
the lungs to be essentially normal.

At a February 1972 VA examination, the veteran reported that 
he smoked a pack of cigarettes a day.  He stated that he had 
no physical complaints except for his hemorrhoids.  On 
physical examination, the respiratory system was normal.  
Chest X-rays of the posterior-anterior and left lateral 
projections revealed bilateral basilar hyperinflation; 
otherwise, the peripheral lungs were clear.  The diagnoses 
included schizophrenic reaction, chronic undifferentiated 
type, bilateral basilar hyperinflation, and small, 
asymptomatic hemorrhoids.

The veteran was hospitalized in September 1988 and in 
December 1989 for ureteral calculus, chronic pyelonephritis 
and vasovagal reaction with sinus bradycardia.  Chest X-rays 
revealed clear lungs and no acute cardiopulmonary 
abnormalities.  

VA treatment reports from September 1994 to October 1996 show 
that the veteran developed a chronic cough and lost 15 
pounds.  A lesion was found on the right upper lobe of his 
lungs.  He had a bronchoscopy in December 1994, which 
resulted in a diagnosis of squamous cell carcinoma.  The 
veteran was referred to St. Louis University Hospital, where 
he underwent a thoracotomy, a resection of the squamous cell 
carcinoma of the right upper lobe and a chest wall 
reconstruction in January 1995.  March and June 1995 follow-
ups revealed well-healed chest wounds and clear lungs 
bilaterally.  An October 1995 record noted that the veteran 
had a spot on his lung, which a computed tomography (CT) scan 
revealed was a lymph node.  The veteran's lungs were clear at 
follow-ups in March, April, September and October 1996.  An 
October 1996 chest X-ray revealed normal postoperative 
changes and no evidence of recurrence.

In January 1997, the veteran filed a claim for service 
connection for lung cancer and radiation-related illness 
based on his exposure to alleged radiation contamination from 
atmospheric nuclear tests conducted at Bikini Atoll.
At March 1997 VA examinations, the veteran complained of 
intermittent discomfort in the right chest that he noticed 
mostly with weather changes, which was relieved by exercise.  
He stated that he got a little short of breath with strenuous 
work such as lifting.  On examination, the veteran's lungs 
were clear and the veteran was able to run at a fairly rapid 
pace.  Essentially there was no clinical evidence of 
reoccurrence of the veteran's lung malignancy.  His work-up 
was negative for metastasis.  The veteran had no other 
disease process that would interfere with the respiratory 
system.  Chest X-rays, when compared to the October 1996 X-
rays, were unchanged in appearance with scarring noted near 
the right hilum and no new pulmonary lesions or infiltrates 
noted.  The diagnoses included status post thoracotomy and 
resection of a squamous cell carcinoma of the right lung with 
no clinical evidence of recurrence; a 32-centimeter surgical 
scar across the right chest without any effect causing 
functional impairment; external hemorrhoids; and 
gastroesophageal reflux and dyspepsia with normal activities 
of daily living.

An April 1998 letter from the Defense Special Weapons Agency 
(DSWA) indicated that a review of the veteran's service 
records confirmed that the veteran was stationed on Kwajalein 
Atoll from January through June 1946.  Personnel at 
Kwajalein, approximately 155 miles from the site of Operation 
CROSSROADS at Bikini, do not meet the definition as 
participants of CROSSROADS unless their duties were in direct 
support of the operations.  There was no documentation 
showing the veteran's participation in Operation CROSSROADS 
and a careful search of dosimetry data failed to turn up a 
record of radiation exposure for the veteran. 

In a May 1998 rating decision, the RO denied the veteran's 
claim for service connection for lung cancer as a result of 
exposure to ionizing radiation.  The decision noted that the 
veteran failed to show exposure to ionizing radiation during 
service.

In October 1998, the veteran filed this claim for service 
connection for lung cancer as a result of exposure to smoke, 
fog, asphalt production fumes, exhaust fumes, and other 
contaminants.  
At a February 1999 RO hearing, the veteran testified that Dr. 
P., who treated him from 1946 to 1980 was deceased and his 
medical records had been destroyed.  He asserted that he was 
treated at the Kwajalein sick bay in 1946 for blisters in his 
throat and mouth and that they went away after two weeks.  
The veteran stated that he had a sore throat at the time of 
his discharge but did not mention it to the examiner during 
his separation examination.  The veteran testified that Dr. 
P. had treated him in 1946 to 1980 for cough, which was 
attributed to allergies, and that the doctor's wife had 
burned all the records.  He indicated that the cough just 
kept getting worse and worse and that the first time a chest 
X-ray found cancer was in 1994.  The veteran testified that 
he was around cigarettes but he "wasn't no smoker and that he 
was not exposed to toxic fumes after service.  He did admit 
to working for General Metals, which produced sheet metal 
work, e.g., fan guards for boats and stated that he had had a 
chronic cough since 1946, which forced him to quit school in 
1950 because of severe coughing in class.

A July 1999 statement from a private physician, D. W. P., 
D.O., noted that he had had treated the veteran in the 
hospital in September 1988 for ureteral calculus and chronic 
pyelonephritis and again in December 1989 for similar 
problems, but had not seen the veteran since 1989.

A September 1999 statement from A. P. E., M. D., indicated 
that he had treated the veteran in 1946 for a cough.  In a 
July 1999 letter, the son-in-law of Dr. A. P. E., who had 
treated the veteran in 1946 and subsequent years for cough, 
stated that the physician was in his nineties and retired and 
that it was impossible to obtain copies of any of his 
records.

In a September 1999 statement, a private physician, E. D. S., 
M.D., opined that possible lung injury may have occurred with 
the veteran's association with persistent fume inhalation 
while in service; however, the nature and the kind of 
exposure could not be determined.  He added that it would not 
have been unusual that the veteran might have been exposed to 
asbestos, which was used widely during that period.  The 
physician also opined that radiation exposure was also 
possible in the sense that standard precautions now 
considered the law of the land were not the norm and that 
accidental, or not so accidental, exposure might have 
occurred.  He ended that it was not impossible, although, 
difficult to present hard evidence that these factors might 
have contributed to the development of this non-smoking 
veteran's carcinoma.  

In a September 1999 letter the veteran contended that he was 
under strict secrecy orders due to the use of Kwajalein in 
the testing of atomic bombs, and that this legal restriction 
prevented him from filing an earlier VA claim and also 
prevented him from telling anyone that he believed his chest 
pains and cough were related to his service on Kwajalein.

A November 1999 comrade statement from S. F. Brown indicated 
that they slept in tents exposed to the air on the sides with 
floors two feet off the ground; that he was an officer and 
the veteran was a yeoman working in the same office; and that 
he believed that the veteran worked some of the time at the 
asphalt plant, which was used for the island airstrip runways 
and roads.  

Analysis

The veteran has been diagnosed with lung cancer, satisfying 
the first element of a claim for service connection.  See 
Caluza, supra.  But there is no competent medical evidence 
linking the veteran's lung cancer to service.  The service 
medical records are silent for complaints or diagnosis of, or 
treatment for, sore throat, throat or mouth blisters, or a 
lung disorder.  The July 1946 separation examination report 
indicates normal clinical findings for the veteran's lungs 
and respiratory system.  Though the veteran contends that he 
has had a chronic cough since 1946 and that private 
physicians treated him for his cough after discharge, he did 
not indicate that he received medical treatment within the 
first year after discharge or that such treatment was 
specifically for a lung disorder.  

Although Dr. E. D. S. has opined, based on the veteran's 
history, that the veteran might have suffered possible lung 
injury from exposure to fumes while in service, there is no 
evidence that the veteran was exposed to any contaminants, 
which caused injury to his lungs.  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  His opinion seems more in response to the veteran's 
assertions then actual evidence in the record and appears 
based on the history of a service experience that has not 
been corroborated.  During the veteran's testimony at the 
February1999 hearing, he acknowledged that Dr. P. indicated 
that his cough was due to allergies and in a July 1999 
statement the veteran indicated that none of the doctors had 
treated him for a tumor before 1994.  A physician now 
repeating the veteran's history of exposure to contaminants 
does not substantiate that it occurred.  See Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise that has been previously rejected 
has no probative value).  Moreover, an opinion regarding the 
etiology of the underlying condition is no better than the 
facts alleged by the veteran and, when unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1994).

The statements of the veteran and his comrade as to their 
belief that the veteran has a disability that is related to 
exposure to fumes and contaminants while in service are not 
competent evidence with regard to the nexus issue.  See 
Grottveit v. Brown. 5 Vet. App. 91,92-93 (1993).  There is no 
evidence that they have the requisite medical expertise to 
enter a medical judgment as to the etiology of his former 
lung cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

Here, the primary impediment to a grant of service connection 
is a gap of decades between the alleged, uncorroborated in-
service exposure to contaminants and a diagnosis of lung 
cancer.  Moreover, the Board observes that numerous 
examinations performed after the veteran's discharge were 
negative for complaints of cough or a lung disorder or of any 
abnormal objective findings relating to his lungs.  The 
evidence dated in recent years, while confirming that the 
veteran was diagnosed with lung cancer in 1994 and had a 
successful resection in 1995, does not include radiographic 
evidence of post-operative recurrence of lung cancer or a 
competent medical opinion linking his former lung cancer to 
remote exposure to fumes and contaminants in service.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. § 
5103A(a)(2).  In this case, the fact that the veteran was 
diagnosed with lung cancer in 1994 is not in dispute.  The 
central question is whether it began during or as the result 
of some incident of service.  At his hearing, the veteran 
testified that he has had a chronic cough since 1946 but he 
indicated that his doctor attributed his cough to allergies, 
not to lung cancer.  A physician who is requested to review 
the record and offer an opinion on the contended causal 
relationship would review the same evidence summarized above, 
to include a normal clinical evaluation of the veteran's 
lungs and respiratory system at the time of the veteran's 
separation from service and relevant abnormal clinical 
findings first reported 48 years after service.  In other 
words, there is no medical evidence dated during or proximate 
to service for the physician to examine or to cite in 
providing such an opinion.  Under these circumstances, it is 
the Board's judgment that no reasonable possibility exists 
that such assistance would aid in substantiating the claim.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for lung cancer, to include 
as a result of exposure to smoke, fog, asphalt production 
fumes, exhaust fumes, and other contaminants, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

